DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/054612 filed on September 29, 2017 which claims priority from U.S. Provisional Application No. 62/403,014, filed on September 30, 2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on July 7, 2021 amending claim 1 has been entered.  Claims 8, 9, 11, 12, 16-18, 20, 21, 24, 25 and 30 are withdrawn.  Claims 3, 6, 7, 10, 13-15, 19, 22, 23, 26-29 and 31-33 are canceled.  Claims 1, 2, 4 and 5 are 7nAChr agonist.

Response to Arguments
	Applicant’s arguments and amendments to the claims have been fully considered and are found persuasive in overcoming the previous rejections under 35 U.S.C. 102(a)(1) over Tracey et al. and 35 U.S.C. 103 over Tracey et al. in view of Cormier et al.  Applicant argues the claims have been amended to recite the treatment of allergic asthma and not all inflammatory conditions such as asthma are responsive to the same therapies.  Moreover, Tracey et al. does not teach the treatment of allergic asthma as currently claimed.  Thus since Tracey et al. does not specifically teach the treatment of allergic asthma, the rejections have been withdrawn.
	Applicant further argues as evidenced by Gold et al., that the treatment of every inflammatory condition, such as allergic asthma, is not responsive to a drug or compound that represses ILC2-dependent AHR because not all are ILC-2 dependent.  Applicant argues that Gold demonstrates that house dust mite sensitization is ILC-2 dependent but ovalbumin and Saccharopolyspora rectivirgula sensitization are not ILC-2 dependent.
With respect to the new rejection detailed below, this argument is found not persuasive since claim 1 of the instant application currently recites a method of repressing ILC2-dependent airway hyperreactivity/hyperresponsiveness (AHR) in a 7nAChr agonist such as an active form of GTS-21.  Thus the claim requires repressing ILC2-dependent AHR with the administration of an 7nAChr agonist such as an active form of GTS-21 in a subject suffering from allergic asthma.  As detailed below in the obviousness rejection, the prior art teaches the administration of an 7nAChr agonist such as an active form of GTS-21 for the treatment of allergic asthma and thus by following the teachings and suggestions of the prior art and administering an 7nAChr agonist such as an active form of GTS-21 for the treatment of allergic asthma, repressing ILC2-dependent AHR will necessarily occur.  Therefore the administration of 4-OH-GTS-21 to a patient with allergic asthma as taught in the prior art as detailed below will necessarily repress ILC2-dependent AHR in said patient with allergic asthma.  The claims of the instant application are drawn to a mechanism of action which will necessarily occur by administration of the same compound as claimed since a compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (May 2015, Am J Respir Crit Care Med, 191:2015:A5170 Provided on IDS dated March 26, 2019).
Claim 1 of the instant application claims a method of repressing ILC2-dependent AHR in a subject suffering from allergic asthma comprising administering to the subject an effective amount of an 7nAChr agonist.
Suzuki et al. examines the role of nicotine agonists in the pathogenesis of ILC2 mediated asthma and examines whether modulating cholinergic stimulation prevents ILC2 function and modulates lung inflammation (objectives).  Suzuki et al. examines the effect of an agonist with partial selectivity toward 7nAchR on experimental models of 
Thus claim 1 of the instant application is anticipated since Suzuki et al. specifically teaches using an allergic model of asthma that an effective amount of an 7nAChr agonist can repress ILC2-dependent AHR in a subject suffering from allergic asthma.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier et al. U.S. Publication No. 2007/0249622 A1.
Claims 1, 2, 4 and 5 of the instant application claim a method of repressing ILC2-dependent AHR in a subject suffering from allergic asthma comprising administering to the subject an effective amount of an 7nAChr agonist such as 4-OH-GTS-21 which is the active form of GTS-21.
Cormier et al. teaches the idea of using nicotine or other nicotinic receptor agonists or analogs or derivatives thereof to treat inflammatory pulmonary disease is novel and despite the impressive anti-inflammatory and immunosuppressive properties of nicotine and other nicotinic receptor agonists or analogs or derivatives, their usefulness in the treatment of allergic and other inflammatory lung diseases has not previously been disclosed [0021].  Cormier et al. teaches the use of nicotinic receptor agonists to treat inflammatory lung diseases such as asthma, COPD, IPF, sarcoidosis, etc. [0022].  Cormier et al. teaches that nicotinic receptor agonists that can be used for the treatments and uses disclosed therein include DMPP and analogs thereof, nicotine and analogs thereof, as well as GTS-21 and analogs thereof [0054]-[0056] and [0064].  Cormier et al. specifically exemplifies asthma-like inflammation in an in vivo model of allergic asthma (Example 6[0097]-[0102]).  
Cormier et al. teaches the use of nicotine receptor agonists or analogues or derivatives thereof for treating inflammatory pulmonary diseases, and these agonists can be used alone or in combination with other anti-inflammatory drugs to alleviate pulmonary diseases (abstract).  Cormier et al. teaches that nicotinic agonists would not 
Cormier et al. teaches that groups of Balb/c mice were sensitized by intra-peritoneal injection of 20 g OVA protein (chicken egg albumin; Sigma-Aldrich) emulsified in 2 mg aluminum hydroxide in PBS and after 4 weeks, challenge doses of 1.5%/50 l OVA were administered intranasally [0098]. Cormier et al. teaches that the mice were assessed for allergic inflammation of the lungs 24 h after the last aerosol exposure [0098].  Cormier et al. teaches that FIG. 14, shows that the number of cells was highly elevated in OVA challenged and non-treated mice, however agonist treatment significantly reduced cell counts at the 0.5 and 2.0 mg/kg doses [0098]. FIG. 15 shows that the OVA challenged mice (OVA OVA) had more eosinophils and lymphocytes in their BAL compared to the control group (sal sal), whereas agonist treatment significantly reduced the presence of both eosinophils and lymphocytes in BAL in all groups (n=8; p<0.05) [0098]. FIG. 16 shows that the OVA challenged mice (OVA OVA) had more eosinophils and lymphocytes in their BAL compared to the control group (sal sal), whereas agonist treatment significantly reduced the presence of both eosinophils and lymphocytes in BAL in all groups (n=8; p<0.05) [0098]. FIG. 17 shows that agonist treatment significantly reduced eosinophil and lymphocyte counts in the 0.1 and 0.5 mg/kg doses, 0.5 mg/kg being the most effective dose for the ant-inflammatory effect [0098].  Thus Cormier specifically demonstrates that the agonist specifically reduce allergic lung inflammation.

Thus Cormier et al. teaches the treatment of inflammatory pulmonary disease including allergic asthma comprising the administration of nicotinic agonists including GTS-21.
Cormier et al. does not specifically exemplify GTS-21 in the treatment of allergic asthma.  Cormier et al. does not specifically recite the use of 4-OH-GTS-21.  Cormier does not specifically teach repressing ILC2-dependent AHR.  
Although Cormier et al. does not specifically exemplify GTS-21 in the treatment of allergic asthma, Cormier et al. specifically teaches GTS-21 is a suitable nicotinic agonist useful in the methods disclosed therein.  Accordingly, it would have been obvious to a person of ordinary skill in the art to select any of the suitable nicotinic agonists taught in Cormier et al. with a reasonable expectation of similar success.  Thus although Cormier et al. includes GTS-21 on a list that includes other nicotinic agonists, a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Although Cormier et al. does not specifically recite the use of 4-OH-GTS-21, Cormier et al. does teach the use of analogs of GTS-21 [0064].  Furthermore, Cormier et al. necessarily teaches the use of 4-OH-GTS-21 since GTS-21 is inherently metabolized to the active 4-OH-GTS-21 form.  Moreover, a prima facie case of In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Thus the use of the active 4-OH-GTS-21 form for the treatment of allergic asthma is rendered obvious in view of the cited prior art teachings.
Therefore, since Cormier et al. renders obvious treating a subject suffering from allergic asthma comprising the administration of an 7nAChr agonist such GTS-21 and its active form 4-OH-GTS-21, the method of Cormier et al. will necessarily repress ILC2-dependent AHR as claimed in the instant claims since administration GTS-21 as taught in Cormier et al. will produce the same 4-OH-GTS-21 7nAChr agonist as claimed in the same subject suffering from allergic asthma as claimed and thus the same effect of repressing ILC2-dependent AHR will necessarily occur.  Thus administration of the same compound will necessarily have the same properties as claimed which is the ability to repress ILC2-dependent AHR.
Thus the cited claims of the instant application are rendered obvious over the cited prior art teachings.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (May 2015, Am J Respir Crit Care Med, 191:2015:A5170 Provided on IDS dated March 26, 2019) as applied to claim 1 above and further in view of Tracey et al. U.S. Patent No. 7,273,872 B2.
Claims 2 and 4 of the instant application claim a method of repressing ILC2-dependent AHR in a subject suffering from allergic asthma comprising administering to the subject an effective amount of an 7nAChr agonist such as 4-OH-GTS-21 which is the active form of GTS-21.
Suzuki et al. is as set forth above.
Suzuki et al. does not teach 4-OH-GTS-21 as an 7nAChr agonist.
Tracey et al. teaches that cholinergic agonists selective for an 7 nicotinic receptor include 3-2,4-dimethoxybenzylidine anabasine (DMXB-A or GTS-21), 3-(4-hydroxy-2-methoxy benzylidene) anabaseine which is 4-OH-GTS-21, or a pharmaceutically acceptable salt thereof and are useful for conditions including inflammatory pulmonary diseases such as adult respiratory distress syndrome, chronic obstructive pulmonary disease, and asthma (column 12 lines 61-64, column 15 line 64-column 16 line 10, and claims 1, 8, 12 and 13).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Suzuki et al. which specifically demonstrates using a model of allergic asthma that treatment with an agonist with partial selectivity toward 7nAchR reduces ILC2 dependent AHR suggesting cholinergic signal as an effective therapeutic target for the treatment of patients with asthma affected from ILC2 mediated allergic inflammation and AHR with the teachings of Tracey et al. which teaches that cholinergic agonists selective for an 7 nicotinic receptor and are useful for the treatment of conditions 7nAchR, a person of ordinary skill in the art would have been motivated to administer said compounds with a reasonable expectation of reducing ILC2 dependent AHR and treating patients with asthma affected from ILC2 mediated allergic inflammation and AHR. 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (May 2015, Am J Respir Crit Care Med, 191:2015:A5170 Provided on IDS dated March 26, 2019) as applied to claim 1 above and further in view of Cormier et al. U.S. Publication No. 2007/0249622 A1.
Claim 5 of the instant application further claims administering an additional therapeutic agent.
Suzuki et al. is as set forth above.
Suzuki et al. does not teach administering an additional therapeutic agent. 
Cormier et al. teaches the idea of using nicotine or other nicotinic receptor agonists or analogs or derivatives thereof to treat inflammatory pulmonary disease is novel and despite the impressive anti-inflammatory and immunosuppressive properties of nicotine and other nicotinic receptor agonists or analogs or derivatives, their usefulness in the treatment of allergic and other inflammatory lung diseases has not previously been disclosed [0021].  Cormier et al. teaches the use of nicotinic receptor in vivo model of allergic asthma (Example 6 [0097]-[0102]).  
Cormier et al. teaches the use of nicotine receptor agonists or analogues or derivatives thereof for treating inflammatory pulmonary diseases, and these agonists can be used alone or in combination with other anti-inflammatory drugs to alleviate pulmonary diseases (abstract).  Cormier et al. teaches that nicotinic agonists would not replace all drugs that are currently used to treat inflammatory lung diseases and the airflow obstruction that is often associated with these diseases [0080].  Bronchodilators remain useful for immediate release of bronchospasms [0080].  Corticosteroids are potent anti-inflammatory drugs [0081].  
Thus Cormier et al. teaches the treatment of inflammatory pulmonary disease including allergic asthma comprising the administration of nicotinic agonists including GTS-21 which may be combined with other anti-inflammatory agents.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Suzuki et al. which specifically demonstrates using a model of allergic asthma that treatment with an agonist with partial selectivity toward 7nAchR reduces ILC2 dependent AHR suggesting cholinergic signal as an effective therapeutic target for the treatment of patients with asthma affected from ILC2 mediated allergic inflammation and 7 nicotinic receptor agonist, GTS-21 for treating inflammatory pulmonary diseases including asthma which can be used alone or in combination with other anti-inflammatory drugs to alleviate pulmonary diseases.  Thus an ordinary skilled artisan would have been motivated to combine the 7 nicotinic receptor agonist of Suzuki et al. with another anti-inflammatory drug to the alleviate pulmonary disease such as a corticosteroid or other anti-inflammatory drug known to treat asthma with a reasonable expectation of providing an improved treatment for asthma.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus claim 5 of the instant application is rendered obvious in view of the cited prior art teachings. 

Conclusion
	Claims 1, 2, 4 and 5 are rejected.  Claims 8, 9, 11, 12, 16-18, 20, 21, 24, 25 and 30 are withdrawn.  Claims 3, 6, 7, 10, 13-15, 19, 22, 23, 26-29 and 31-33 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627


KRM